Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason’s of Allowance

The amended claims dated 12/15/2020 did not change the scope of the claims and no new matter added. Therefore amended claims dated 12/15/20 have been allowed in view of the allowance dated 09/16/2020. 


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “ Comments on Statement of
Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ADNAN MIRZA whose telephone number is (571)272-
3885. The examiner can normally be reached on business hours. If attempts to reach
the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-8328. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300. Information regarding
the status of an application may be obtained from the Patent Application Information
Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications
is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private

If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.


/ADNAN M MIRZA/Primary Examiner, Art Unit 2443